DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2019-128691 filed on 10th July, 2019.

Election/Restriction 
Applicant’s election without traverse of Species I, Claim(s) 1-13, and 20-21 as illustrated in Figure(s) 3 in the reply filed on 9/19/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2022 and 7/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2006/0043843 A1) in view of Utsunomiya (JP 59218098 A).
Referring to Claim 1, Sugiura teaches an ultrasonic sensor ([0299]; ultrasonic sensor N  Fig. 18-19) comprising:
an ultrasonic element (piezoelectric receiving element 201)  arranged to transmit or receive a propagating wave, which is an ultrasonic wave propagating along a directional axis ([0409]; wherein, the limitation “to transmit or receive […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.);
an element housing case (a housing member 204)  that includes a case diaphragm (protective film 14), which is a vibration membrane ([0142]) or a vibrating plate having a thickness direction along the directional axis ([0308]), the element housing case housing the ultrasonic element while separating (via gap S [0309]) the ultrasonic element from the case diaphragm, wherein
a resonant space for the propagating wave is defined between the case diaphragm and the ultrasonic element ([0309] gap S), and 
a horn shape is defined in the element housing case in which a width of the resonant space in a plane direction orthogonal to the directional axis is reduced as the resonant space extends in an axial direction parallel to the directional axis (Fig. 18 illustrates gap S to be a horn shape)
Sugiura teaches a space (gap S) formed between a case diaphragm and an ultrasonic element but doesn’t explicitly teach the space is a resonant space.
Utsunomiya teaches an ultrasonic sensor ([0001]; ultrasonic ceramic microphone); a resonant space (hole 4a on the metal diaphragm 4) for the propagating wave is defined between the case diaphragm and the ultrasonic element ([0001]: piezoelectric vibrator 5 is bonded to the central portion of the metal photographing plate/diaphragm 4 to form the bimorph vibrator 6 […] diaphragm 4 bonded to the hemispherical resonator.  The bimorph vibrator receives an electric signal and performs bending vibration, a standing wave resonance of air is generated in the hemisphere formed by the hemispherical resonator and the bimorph vibrator.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Utsunomiya for the purpose of suppressing vibration damping, reducing vibration efficiency, and obtaining sensitivity-frequency characteristic with high sensitivity and wide band characteristic.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya as applied to Claim 1 above, and further in view of Kamiya (US 2020/0322730 A1).
Referring to Claim 2, Sugiura, as midified, teaches the ultrasonic sensor according to claim 1, however Sugiura doesn’t explicitly teach the ultrasonic element, the resonant space, and the case diaphragm are configured such that a first resonance frequency, which is a resonance frequency in the ultrasonic element, a second resonance frequency, which is a resonance frequency in the resonant space, and a third resonance frequency, which is a resonance frequency in the case diaphragm, coincide with each other 
Kamiya teaches the ultrasonic element, the resonant space, and the case diaphragm are configured such that a first resonance frequency, which is a resonance frequency in the ultrasonic element, a second resonance frequency, which is a resonance frequency in the resonant space, and a third resonance frequency, which is a resonance frequency in the case diaphragm, coincide with each other ([0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Kamiya for the purpose of successfully protecting the ultrasonic element, and satisfactorily realizing the propagation of an ultrasonic vibration between the external space of the ultrasonic sensor and the ultrasonic element.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 3, Kamiya teaches the ultrasonic sensor according to claim 2, wherein  when a maximum value among a difference between the first resonance frequency and the second resonance frequency, a difference between the second resonance frequency and the third resonance frequency, and a difference between the first resonance frequency and the third resonance frequency is defined as Δfr, and a bandwidth of a widest resonance band among resonance bands of the ultrasonic element, the resonant space, and the case diaphragm is defined as BW, a relationship of Δfr                                
                                    ≤
                                
                            BW is satisfied ([0082]).

Claim(s) 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya as applied to Claim 1 above and further in view of Minamio (US 2009/0238394 A1) in view of Ishii (US 2019/0242985 A1).
Referring to Claim 4, Sugiura, as modified, teaches the ultrasonic sensor according to claim 1; however, Sugiura doesn’t explicitly teach the element housing case includes a case thick portion which is a thick portion formed around an outer side of the case diaphragm in a radial direction orthogonal to the directional axis to surround the resonant space, the case thick portion includes a horn inner surface which faces the resonant space to define the resonant space, the resonant space has a space bottom, which is an end of the resonant space adjacent to the ultrasonic element in the axial direction, and a space top, which is an end of the resonant space adjacent to the case diaphragm in the axial direction, the horn inner surface is formed in a cone inner surface shape which tapers the resonant space toward the case diaphragm, and a radial dimension of the space bottom is larger than a radial dimension of the space top.
Minamio teaches the element housing case (14) includes a case thick portion (3) which is a thick portion formed around an outer side of the case diaphragm in a radial direction orthogonal to the directional axis to surround the resonant space (FIG. 3; wherein, the limitation “to surround […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.), 
the case thick portion includes a horn inner surface (6) which faces the resonant space to define the resonant space (FIG. 3; wherein, the limitation “to define […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.), 
the resonant space has 
a space bottom (FIG. 3 near 7), which is an end of the resonant space adjacent to the ultrasonic element ([0036]: piezoelectric element is attached to the diaphragm 7)  in the axial direction (FIG. 3), and 
a space top (FIG. 3 near 13), which is an end of the resonant space adjacent to the case diaphragm in the axial direction (FIG. 3), 
Ishii teaches the horn inner surface is formed in a cone inner surface shape which tapers the resonant space toward the case diaphragm ([0089]), and 
a radial dimension of the space bottom is larger than a radial dimension of the space top (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Minamio for the purpose of suppressing entering of external noise components from the top surface of the main body.  
And further with the invention of Ishii for the purpose of allowing favorable resonation between the ultrasonic element and the diaphragm portion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5, Sugiura teaches the ultrasonic sensor according to claim 4, wherein the ultrasonic element has an element diaphragm, which is a vibration membrane or a vibration plate formed on a semiconductor substrate and having a thickness direction along the directional axis, and the element diaphragm has a radial dimension coinciding with the radial dimension of the space bottom ([0007]; [0092]).

Referring to Claim 6, Ishii teaches the ultrasonic sensor according to claim 4, wherein the ultrasonic element is fixedly supported on the element housing case to cause a gap between the ultrasonic element ([0098] wherein, the limitation “to cause […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.) and the case thick portion in the axial direction to be 1/4 or less of a wavelength of the propagating wave ([0099]; wherein, the limitation “to be […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.).

Referring to Claim 11, Ishii teaches the ultrasonic sensor according to claim 4, wherein the horn inner surface is formed in a curved shape ([0089]; Fig. 5).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya in view of Minamio in view of Ishii as applied to Claim(s) 1 and 4  above and further in view of Kamiya. 
Referring to Claim 7, Sugiura, as modified, doesn’t explicitly teach the case thick portion has a slit extending from the space top in the radial direction to communicate with the space top; the case diaphragm has a central portion facing the space top in the axial direction, and a ring-shaped portion facing the slit in the axial direction, and he slit has a radial dimension larger than the radial dimension of the space bottom.
Ishi teaches the case thick portion has a slit extending from the space top in the radial direction to communicate with the space top ([0103]; wherein, the limitation “to communicate […]” is interpreted to be essentially desired outcome and thus does not carry patentable weight because it does not serve to patently distinguish the claimed structure over that of the reference.), 
the case diaphragm has a central portion facing the space top in the axial direction ([0051]), and a ring-shaped portion facing the slit in the axial direction ([0059]), and 
Kamiya teaches the slit has a radial dimension larger than the radial dimension of the space bottom ([0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Ishii and Kamiya for the purpose of successfully suppressing a fluctuation in the resonant frequency of a closed space which can surrounded by the diaphragm, the gap inner wall surface, the substrate inner wall surface, and interposed between the case-side diaphragm and the element-side diaphragm.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 8, Ishii teaches the ultrasonic sensor according to claim 7, wherein an axial dimension of the slit is set to 1/4 or less of a wavelength of the propagating wave ([0099]).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya in view of Minamio in view of Ishii in view of Kamiya as applied to Claim(s) 1, 4, and 7 above, and in further view of Fishbein, NPL (Physical Properties of Synthetic Resin Materials. UNT Digital Library, 14 Nov. 2011).
Referring to Claim 9, Sugiura, as modified, doesn’t explicitly teach a spacer which is an elastic body filled in the slit.
Ishii teaches a spacer which is an elastic body filled in the slit ([0106]; wherein, The slit 261 is air-tightly and fluid-tightly sealed with a sealing material 262; and the sealing material may be formed of a synthetic resin or the like).
Fishbein further supports Ishii and discloses synthetic resins showing a true elastic behavior (Pg. 9, Ln. 35-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Ishii and Fishbein for the purpose of protecting the plurality of diaphragm portions from damage when the vibration of the diaphragm portion is enhanced; thereby, improving the directivity of the ultrasonic sensor.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable Sugiura in view of Utsunomiya in view of Minamio in view of Ishii in view of Kamiya in view of Fishbein as applied to Claim(s) 1, 4, 7, and 10 above, and further in view of Jonghyun, NPL, (Fiber optic Fabry–Perot pressure sensor based on lensed fiber and polymeric diaphragm, Sensors and Actuators A: Physical, Volume 225, 2015, Pages 25-32, ISSN 0924-4247).
Referring to Claim 10, Sugiura, as modified, doesn’t explicitly teach the spacer has an elastic modulus lower than that of the case diaphragm.
Jonghyun teaches the ultrasonic sensor according to claim 9, wherein the spacer has an elastic modulus lower than that of the case diaphragm (Pg. 26, Right Col. Ln.32-46; )Pg. 26, Left Col. Ln 1-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Jonghyun for the purpose of preventing contact and maintaining high sensitivity.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 14-19, (Withdtawn).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya as applied to Claim 1 above, and further in view of Shimizu (JP 2016146515 A).
Referring to Claim 20, Sugiura teaches the ultrasonic sensor according to claim 1, wherein the ultrasonic element, the resonant space, and the case diaphragm except for the ultrasonic element, resonant space, and case diaphragm being configured to have a resonance frequency in a range between 30 kHz and 100 kHz.  It would have been obvious to have the ultrasonic element, resonant space, and case diaphragm being configured to have a resonance frequency in a range between 30 kHz and 100 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) . 
Shimizu teaches the ultrasonic element, the resonant space, and the case diaphragm are configured to have a resonance frequency in a range between 30 kHz and 100 kHz (Pg. 6, Ln 40-Pg. 7 Ln. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Shimizu for the purpose of measuring an accurate distance to the object to be measured due to the long wavelengths and the ability to diffract around large obstacle from being a low frequency.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Utsunomiya as applied to Claim 1 above and further in view of Ishii (US 2019/0242985 A1).
Referring to Claim 21, Sugiura teaches the ultrasonic sensor according to claim 1, wherein the case diaphragm has a transmission and reception surface which is an outer surface intersecting with the directional axis ([0306]), when the ultrasonic sensor is mounted on a vehicle body of a vehicle ([0003]), the transmission and reception surface is exposed to a space outside the vehicle body from a through hole provided in an outer plate of the vehicle body ([0364]), and the case diaphragm is formed to have a thickness of 0.5 mm or more (inherent; wherein diaphragm to be formed to have a thickness of 0.5 mm or more is conventionally known in the art.).
Ishii teaches the case diaphragm is formed to have a thickness of 0.5 mm or more (Abstract; [0052]: has a thickness of 1 mm or less)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiura with the invention of Ishii for the purpose of preferably forming of a material having a desired thickness that enables ultrasonic vibration in a directional central axis direction while bending or deforming when the ultrasonic element transmits or receives the ultrasonic wave; thereby having a desired acoustic impedance.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Allowable Subject Matter
Claim(s) 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 12 is allowable for disclosing “an axial dimension of the resonant space is set to K(λ/2+N λ), where λ is the wavelength of the propagating wave, N is an integer greater than or equal to 0, and K is in a range from 0.9 to 1.1”. 
The closest related prior arts of reference, Sugiura (US 20060043843 A1) teaches The ultrasonic sensor ([0299]; ultrasonic sensor N  Fig. 18-19) and a resonant space ([0309] gap S).  Utsunomiya (JP 59218098 A) teaches an ultrasonic sensor ([0001]; ultrasonic ceramic microphone); a resonant space (hole 4a on the metal diaphragm 4).  Liljenberg NPL (“Modeling and Stability Analysis of Thermoacoustic Instabilities in Gas Turbine Combustor Sections.” “Chapter 3-Basic Acoustic Modeling; Pg. 1-27.”  VTechWorks Home, Virginia Tech, 23 Oct. 2000, https://vtechworks.lib.vt.edu/handle/10919/35469) teaches “Figure 3.1 shows a schematic of the single injector test rig […].  Boundary conditions are needed at the injector inlet plane.” (3.1-The Process Pg. 15.  Ln. 15).  “A speaker placed in the system acts as a velocity source to drive the system. The speaker model consists of two parts, one being the dynamics of the electrical circuit, and the other being the mechanical dynamics of the speaker cone. The entire acoustic system model has a transfer function relating the system output (velocity or pressure) to the system input (voltage supplied to the speaker). The boundary condition at the speaker cone matches the speaker cone velocity with the velocity of the air next to the speaker. Therefore, a transfer function must be created between the input voltage and the speaker cone velocity.” (3.2-Speaker Modeling; Pg.  19; Ln. 4-12; Figure 3.3)
However, neither Sugiura, Utsunomiya, nor Liljenberg, either in combination or alone remedy the deficiencies as claimed because the claimed invention requires “an axial dimension of the resonant space is set to K(λ/2+N λ), where λ is the wavelength of the propagating wave, N is an integer greater than or equal to 0, and K is in a range from 0.9 to 1.1”.  These limitations, in combinations in the claims, were not found in the prior art.

Claim(s) 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 13 is allowable for disclosing “when β is in a range from 0.9 to 1.1, a ratio of a width of a top surface of the resonant space in the plane direction to a width of a bottom surface of the resonant space in the plane direction is set to 0.5 β”.
The closest related prior arts of reference, Sugiura (US 20060043843 A1) teaches The ultrasonic sensor ([0299]; ultrasonic sensor N  Fig. 18-19) and a resonant space ([0309] gap S); width of a top surface of the resonant space; and a width of a bottom surface of the resonant space of the horn (Fig. 18 illustrates gap S to be a horn shape).  Utsunomiya (JP 59218098 A) teaches an ultrasonic sensor ([0001]; ultrasonic ceramic microphone); a resonant space (hole 4a on the metal diaphragm 4).  
However, neither Sugiura nor Utsunomiya, either in combination or alone remedy the deficiencies as claimed because the claimed invention requires “when β is in a range from 0.9 to 1.1, a ratio of a width of a top surface of the resonant space in the plane direction to a width of a bottom surface of the resonant space in the plane direction is set to 0.5 β”.  These limitations, in combinations in the claims, were not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645